DYKMAN, J.
(concurring). Though I agree with the result reached by the lead opinion, I write separately to make it clear that we have not abandoned the method of statutory construction stated in State Historical Society v. Maple Bluff, 112 Wis. 2d 246, 252-53, 332 N.W.2d 792, 795 (1983) :
On any question of statutory construction, the initial inquiry is to the plain meaning of the statute. If the statute is unambiguous, resort to judicial rules of interpretation and construction is not permitted, and the words of the statute must be given their obvious and intended meaning.
A statute is ambiguous when it is capable of being interpreted by reasonably well-informed persons in two or more ways. Id. at 253, 332 N.W.2d at 795. Section 29.65, Stats., is not ambiguous. Reasonably well-informed persons cannot differ on the meaning of “criminal prosecution”. 1 Though a statute unambiguous on its face may be rendered ambiguous by its relation to other statutes, State v. Dahlk, 111 Wis. 2d 287, 295-96, 330 N.W. 2d 611, 616 (Ct. App 1983), the conflict in this case is between a statute and the supreme court’s decision in Dept. of Natural Resources v. Clintonville, 53 Wis. 2d 1, 191 N.W.2d 866 (1971). The unambiguous intent of the *438legislature cannot be made ambiguous by another branch of government. Clintonville discusses a statutory interaction no longer in existence. For that reason, it does not compel the result appellant suggests. I would hold that the plain meaning of sec. 29.65(3) requires us to reverse the trial court’s order.

 A crime is punishable by fine or imprisonment or both. Sec. 939.12, Stats. Defendant’s conviction was punishable only by a forfeiture.